                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


JUAN C. MONTALBA                                                              PLAINTIFF


VS.                               4:17-CV-00301-JM-JTR


VIVALON NELSON, Lieutenant,
Pulaski County Regional Detention Facility, et al.                       DEFENDANTS


                                          ORDER

       The recommended disposition [Doc. No. 55] submitted by United States Magistrate

Judge J. Thomas Ray has been reviewed. No objections were filed, and the time for

submitting objections has passed.         After careful consideration, the recommended

disposition is adopted in its entirety.

       Accordingly, the motion for summary judgment filed by Defendants Robert

Andexler, Vivalon Nelson, and Curtis Williams [Doc. No. 47] is granted, and Plaintiff Jan

Montala’s claims against all three Defendants are dismissed with prejudice.

       IT IS SO ORDERED THIS 22nd day of January, 2019.



                                                     _________________________________
                                                      UNITED STATES DISTRICT JUDGE
